Case 1:16-cv-10386-LTS Document 416-5 Filed 11/20/20 Page 1 of 3




                EXHIBIT E
   Case 1:16-cv-10386-LTS Document 416-5 Filed 11/20/20 Page 2 of 3

DAVID GILL                                              November 04, 2020
STYLLER vs HEWLETT-PACKARD FINANCIAL SERVICES                    137–140




                                                      800.211.DEPO (3376)
                                                      EsquireSolutions.com  YVer1f
   Case 1:16-cv-10386-LTS Document 416-5 Filed 11/20/20 Page 3 of 3

DAVID GILL                                              November 04, 2020
STYLLER vs HEWLETT-PACKARD FINANCIAL SERVICES                    141–144




                                                      800.211.DEPO (3376)
                                                      EsquireSolutions.com  YVer1f
